Title: To John Adams from William Greene, 25 July 1785
From: Greene, William
To: Adams, John


          
            Sir
            Warwick State of Rhode-Island. &c. July 25th. AD 1785—
          
          I have to address your Excy. concerning the Liberation of a Subject of this State from English Service.
          Richard Low of a respectable Family in this State having commenced a Voyage on board of an American Merchantman AD 1776. was captured by the Niger, an English Frigate, and by Compulsion served on board her and a Variety of other Vessels in his Brittanic Majesty’s Service till the Year 1780 when he was dispatched in the same Employment to the East Indies as known by a Letter from Madrass dated in January AD 1784.
          The Tenderness of Paternal Fondness with the Satisfaction attending our Duty in the Releif of an unfortunate Subject which are the Motives which induce me to urge this Request, I am sensible will contribute to merit your Attention in demanding his Enlargement with a Passport which may return him to his Country and a proper Reward for his Services
          With the most perfect Attachment / I have the Honor to be / Your Excy.’s most obt. / vry. hbl. Sevt.
          
            W. Greene Govr.
          
        